Citation Nr: 0509573	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from May 13, 1971 to June 9, 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a bilateral knee disability.  
Subsequently, in October 2000, the Board granted the petition 
to reopen the claim and remanded the claim for additional 
development (an August 2000 videoconference hearing had been 
scheduled before a Veterans Law Judge (VLJ) of the Board, but 
the veteran, through his attorney, indicated he would not 
attend, resulting in cancellation of the hearing).  After the 
case was returned to the Board, the Board denied the claim in 
August 2004.  Then, in November 2004, United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Court) granted a joint motion to 
vacate the claim and remanded it to the Board for compliance 
with the Court's instructions.

The Board also notes that in November 2001, the RO informed 
the veteran that the attorney then representing him was no 
longer authorized to represent claimant before VA, and was 
removed as the veteran's authorized representative.  The 
veteran was informed that he could continue his claim without 
representation or select a new representative to represent 
him with the VA.  There is no indication that the veteran has 
selected a new representative for the VA, but the attorney 
removed as the veteran's representative signed the joint 
motion and was the person to whom a copy of the Court's order 
was sent.  He apparently represented the veteran before the 
Court.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



REMAND

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  38 U.S.C.A. § 1111 (West 
2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment."  This "presumption of soundness" can be 
rebutted, however, "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Id.  Until recently, the regulation implementing 
38 U.S.C.A. § 1111-38 C.F.R. § 3.304(b)-provided that the 
presumption could be rebutted by a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service.  However, 38 C.F.R. § 3.304(b) was 
ruled inconsistent with 38 U.S.C.A. § 1111 because the 
language and legislative history of that statute allowed the 
presumption to be rebutted only where clear and unmistakable 
evidence demonstrated both that the injury or disease existed 
before acceptance and enrollment and that the injury or 
disease was not aggravated by service.  This was the holding 
of VAOPGCPREC 3-2003 (July 16, 2003), a precedent opinion of 
the chief legal officer of VA that is binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).  This holding was 
reiterated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (2004), which explained the process by which claims 
involving the presumption of soundness are to be adjudicated:

Where no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Id. at 1096.

The joint motion (p. 3) found that the Board did not discuss 
fully VAOPGCPREC 3-2003 in explaining why it concluded that 
the veteran's bilateral knee disorder preexisted service and 
was not aggravated thereby, and that it was unclear whether 
the Board applied the correct legal analysis in adjudicating 
the veteran's claim.  The Board notes that although the RO 
has referred to the principles relating to a finding of 
aggravation of a preexisting disability, for example on page 
6 of the February 2004 supplemental statement of the case 
(SSOC), the RO has not explained to the veteran the 
presumption of soundness and aggravation, as recently 
clarified in VAOPGCPREC 3-2003 and Wanner v. Principi, supra, 
and the RO has not included the applicable statutes and 
regulations in any of its SSOCs.  Consequently, a remand is 
necessary in order to apprise the veteran of the statutes and 
regulations applicable to the presumption of soundness and 
aggravation, and for adjudication of the claim in light of 
the above-explained recent clarifications of the manner in 
which these presumptions are to be applied.  Consideration of 
these new legal standards should initially be undertaken by 
the RO to protect due process rights of the veteran.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In addition, the joint motion (p. 4) indicated that the Board 
did not explain how the documents contained in the record 
satisfied the new notice requirements in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002), which became effective on November 9, 2000.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  The VCAA 
applies to this claim even though the claim was filed prior 
to its enactment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will 
apply VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  
Although the RO's October 2003 letter explained the VCAA's 
application to the veteran's claim, and the RO's February and 
April 2004 SSOCs included the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004), the RO did not clearly 
request that that the veteran provide any evidence in his 
possession that pertains to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  This should be done on remand.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Inform the veteran of the principles 
relating to the presumption of soundness 
and aggravation, explained above, as they 
apply to his claim for service connection 
for a bilateral knee disability.

2.  Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

3.  After any additional evidence is 
received, readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories, including those relating to the 
presumption of soundness and aggravation 
as described above.  Specific 
consideration of the General Counsel's 
Opinion should be evidenced.  When this 
development has been completed, and if 
any benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a SSOC.

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



